Case 3:14-cr-00073-MMH-JRK Document 514 Filed 04/12/19 Page 1 of 2 PageID 12637



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA

     v.                                                        Case No. 3:14-cr-73-J-34JRK

     JUAN LUIS HERNANDEZ RILL



                                             ORDER

            THIS CAUSE is before the Court on Defendant's Motion for Continuance of Trial

     Date (Dkt. No. 513; Motion) filed on April 11, 2019. In the Motion, Defendant requests

     that the Court continue the trial, which is currently set on the May 2019 trial term. See

     Motion at 1. In support of the Motion, defense counsel asserts that additional time is

     needed to review the voluminous discovery. See id. Defendant represents to the Court

     that counsel for the government does not object to the relief requested in the Motion. See

     id. After due consideration, it is

            ORDERED:

            1.     Defendant's Motion for Continuance of Trial Date (Dkt. No. 513) is

                   GRANTED.

            2.     This case is continued to the October 2019 trial term, commencing on

                   October 7, 2019. As additional time is needed to review the voluminous

                   discovery, the Court finds that “the ends of justice served by the granting of

                   such continuance outweigh the best interests of the public and the defendant

                   in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).        The Court, therefore,
Case 3:14-cr-00073-MMH-JRK Document 514 Filed 04/12/19 Page 2 of 2 PageID 12638



                  determines that the time from today until the end of the October 2019 trial

                  term shall be "excludable time" pursuant to 18 U.S.C. § 3161(h).

           3.     This case is stricken from the May 2019 trial calendar and defense counsel

                  is relieved of the obligation of attending the status conference previously

                  scheduled for April 22, 2019, at 3:00 p.m. Another status conference is

                  scheduled for September 23, 2019, at 3:00 p.m. before the undersigned in

                  Courtroom 10B, Tenth Floor, United States Courthouse, 300 North Hogan

                  Street, Jacksonville, Florida.

           DONE AND ORDERED in Jacksonville, Florida this 12th day of April, 2019.




     ja

     Copies to:

     Counsel of Record




                                                   -2-
